Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Status
2.	Claims 1, 5-9, 11, and 12-17 are pending with claims 5, 8-9, and 12-17 withdrawn. Claims 1, 6, 7, and 11 are examined herein. 

Response to Arguments
3.	Applicant’s argument are directed to the amended claim language. While the claim amendments have greatly improved the clarity of the claims, some issues under 35 U.S.C. 112(b) remain. See below for a detailed explanation.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1, 6, 7, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
the insertion selection control rod corresponding to the maximum first neutron flux ratio.” It is unclear for which insertion selection control rod (of the plurality of control rods) the block signal is generated. 
8.	Furthermore, the recitation in claim 1 of “calculating respective second average neutron fluxes of neutron fluxes from respective second neutron detectors in each said neutron detector assembly” is unclear. How can there be “respective second average neutron fluxes” if the second average neutron flux value is simply an average of readings from each detector of the second detector group? Moreover, the recitation “calculating a plurality of first neutron flux ratios” is unclear for the same reasons. The method seems to recite calculating a first average neutron flux from readings from a first set of detectors and calculating a second average neutron flux from readings from a second set of detectors. How can these two average values be used to calculate multiple ratios? 
9.	Claim 6 is indefinite because the first two recited steps (“averaging”) appear to already be recited in the parent claim. Moreover, claim 6 recites “all control rods including the insertion selection control rod in the core,” but no additional control rods have been introduced and the parent claim is unclear as to how one would determine which insertion selection control rod (of the plurality) is being singled out. Furthermore, is the predetermined ratio of claim 1 different from the set ratio of claim 6? How is the ratio calculated in claim 6 different from that calculated in claim 1?
10.	Claim 7 is indefinite because it is unclear to which insertion selection control rod of the plurality introduced the claim refers. 


Prior Art
12.	It should be noted, as stated in MPEP 2173.06, “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. §103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.” Therefore, no art rejections have been made. 
13.	Applicant should be aware that any clarifying claim amendments to address rejections under 35 U.S.C. 112(b) issues may necessitate a future prior art rejection. 

	
Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
15.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
17.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
18.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
19.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3646